Citation Nr: 1821611	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  11-09 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for a seizure disorder.

2. Entitlement to service connection for restless leg syndrome.

3. Entitlement to service connection for a mental disorder.

4. Entitlement to service connection for a headache disorder. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1974 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) from April 2009 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

Jurisdiction of the Veteran's claims file was subsequently transferred to the VA RO in Louisville, Kentucky. 

The case was remanded in December 2014 for evidentiary development. All actions ordered by the remand have been accomplished. 

The Veteran requested a hearing on his claim for individual unemployability (IU) in his April 2015 Substantive Appeal (VA Form 9) and reiterated his request for a hearing in a February 2018 statement. Although the matter is within the Board's jurisdiction, it has not been certified for appellate review and the Board will not undertake review of the matter at this time. Manlincon v. West, 12 Vet. App. 238 (1999) (holding that the Board's jurisdiction is triggered by the timely filing of a notice of disagreement (NOD)); 38 C.F.R. § 19.35 (2017) (stating that certification is for administrative purposes only and does not confer or deprive the Board of jurisdiction over an issue).

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence, and conducted any appropriate medical inquiry. The appeal is ready for appellate review. This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 




FINDINGS OF FACT

1. The Veteran was stationed at Camp Lejeune, North Carolina, from January 1975 to March 1975, and is therefore presumed to have been exposed to contaminants in the water supply at such base.

2. The Veteran's seizure disorder was not incurred in service, to include due to exposure to contaminated water at Camp Lejeune.

3. The Veteran's restless leg syndrome was not incurred in service, to include due to exposure to contaminated water at Camp Lejeune. 

4. The Veteran's current mental disorder was not incurred in service.

5. The Veteran's tension headaches were not incurred in service, to include due to exposure to contaminated water at Camp Lejeune. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a seizure disorder have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2. The criteria for service connection for restless leg syndrome have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

3. The criteria for service connection for a mental disorder have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

4. The criteria for service connection for a headache disorder have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C. §§ 1110, 1131; 38 C.F.R.          § 3.303 (a). "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a). Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (b). See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

VA has recognized, with regards to veterans who served at Camp Lejeune for no less than 30 days, either consecutive or non-consecutive, between August 1, 1953 and December 31, 1987, have potential exposure to contaminants present in the base water supply prior to 1988. Honoring America's Appellants and Caring for Camp Lejeune Families Act of 2012, § 505(a), Pub L. 112-154, 126 Stat. 1165 (August 6, 2012) ((codified as amended at 38 U.S.C.A. § 5103A (b) (2) (B) (hereinafter "Camp Lejeune Act")). Under this law, certain diseases shall be presumed to be the result of exposure to Camp Lejeune base water and may be service-connected provided additional requirements are satisfied. 

As amended, 38 C.F.R. §§ 3.307 and 3.309 include eight diseases that are presumed to be the result of exposure to Camp Lejeune base water, including: adult leukemia, aplastic anemia and other myelodysplastic syndromes, bladder, kidney or liver cancers, multiple myeloma, non-Hodgkin's lymphoma, and Parkinson's disease.

For those diseases not presumptively linked to contaminated water, service connection for any disability claimed to have resulted from contaminated water exposure at Camp Lejeune requires sufficient medical evidence that the disability is related to that exposure. That medical evidence will generally come from a competent and qualified medical examiner that provides an opinion establishing a rational nexus or link between the claimed disability and the exposure. Some diseases have been scientifically associated to a greater or lesser extent with exposure to the chemical contaminants in the water at Camp Lejeune, however that does not mean that service connection can automatically be established for a Camp Lejeune Appellant claiming one of these diseases. Competent medical opinion must determine whether it is at least as likely as not that the claimed disease or disability has resulted from the contaminant exposure at Camp Lejeune. Sufficient medical evidence to establish the required nexus may also come from a private physician or other competent private medical authority.

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination about the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377.

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104 (a). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Seizure disorder and restless leg syndrome

The Veteran contends his neurological symptoms, claimed as a seizure disorder, were caused by his exposure to contaminants in the water at Camp Lejeune during the presumptive period. He further contends his restless leg syndrome was caused by his seizure disorder, a theory known as secondary service connection. Although seizure disorders are not one of the eight diseases presumed to be related to exposure to the contaminants at Camp Lejeune, the Veteran may present medical evidence that directly links his claimed condition to contaminant exposure.

In February 2009, the Veteran's neurologist diagnosed him with restless leg syndrome and "alteration in the level of consciousness" with an unknown etiology. He was prescribed medication for his restless leg syndrome. January 2010 VA treatment records indicate the Veteran demonstrated positive epileptic disturbances in the right temporal region. He has since been diagnosed and receives treatment for epilepsy, in addition to restless leg syndrome.

Service treatment records do not indicate any complaints, diagnoses or treatment for seizures, restless leg syndrome, losses of consciousness, memory loss, dizziness, blackouts or other neurological symptoms. 

In December 1976, the Veteran had his first seizure and was subsequently hospitalized for observation due to violent behavior. April 1977 private treatment records indicated an abnormal EEG; however, later studies in June 1977 and August 1977 indicated normal brain function. February 1979 psychiatric notes indicated the Veteran reported blackout spells, but that he received a diagnosis of a passive aggressive personality disorder, and not a diagnosis of a seizure or neurological disorder. Additional mental health records indicated that symptoms, such as episodes of loss of time, appeared to be symptoms of the Veteran's personality disorder. In March 2010, the Veteran had a seizure at the VA medical center, two months after his initial epileptic diagnosis. Subsequent VA treatment records indicate neurologists were hesitant to diagnosis the Veteran with a seizure disorder and referred to his condition as an altered state of consciousness. The Veteran has not had a seizure since March 2010, and his restless leg syndrome has consistently been reported as being under "good control" with medication.

At the August 2011 VA medical examination for residuals of a traumatic brain injury (TBI), the examiner opined that the Veteran's claimed seizure disorder was less likely than not related to service, including exposure to toxins, because there is a less than one percent chance that seizures are associated with the specific toxins in the water at Camp Lejeune. 
 
At the April 2015 VA medical examination, the examiner noted diagnoses of restless leg syndrome in February 2009, generalized convulsive seizures in January 2010 and epilepsy that manifested as episodes of unconsciousness. He also reviewed previous imaging and prior assessments conducted as part of TBI residuals. The examiner noted that the Veteran reported blackout spells in childhood, but that the only blackouts in service were related to alcohol and drug abuse. The examiner also noted that although the Veteran reported his first seizure was in December 1976, medical studies did not confirm a diagnosis of a seizure disorder until January 2010, over thirty years after service. The examiner noted the Veteran's seizures and restless leg syndrome were well-controlled with medication, and that no neurologist had linked the two conditions. 

The examiner opined the Veteran's seizure disorder did not have its onset in service, and any previous childhood seizure disorder was not aggravated by his service, since the only blackouts in service were related to alcohol and drug abuse. In addition, the examiner opined that the Veteran's seizure disorder and restless leg syndrome were not caused by the contaminants in the water at Camp Lejeune because medical evidence indicated that only acute toxic exposures generated neurobehavioral effects and that "individuals who displayed neurobehavioral effects of exposure to solvents did not exhibit chronic effects unless [the individual] had acute effects of exposure." The examiner further stated that, in other words, "there was no delayed onset of neurobehavioral symptoms." The examiner also opined that there was no medical evidence that linked behavioral or mental health disorders to the development of seizures. 

In a May 2017 addendum opinion, a different examiner reviewed the Veteran's claims file and latest medical research, and opined that the Veteran's seizure disorder and restless leg syndrome were less likely than not due to his exposure to water contaminants at Camp Lejeune because these conditions did not have its onset in service and were not known to have a latent period. 

The claims for service connection for a seizure disorder and restless leg syndrome are denied. The probative medical evidence indicates that the Veteran's seizure disorder and restless leg syndrome were not incurred in nor aggravated beyond the natural progression of the disabilities, by his service, to include due to exposure to contaminants in the water at Camp Lejeune. With regards to the contention that the Veteran's restless leg syndrome was caused or aggravated by his seizure disorder, there is no probative medical evidence that links the development of the Veteran's restless leg syndrome to his seizure disorder. In addition, since the Board has denied the Veteran's claim for service connection for a seizure disorder, the Veteran's claim for secondary service connection is also denied. 

Mental disorder

The Veteran is currently being treated for depression and anxiety. 

Service treatment records show the Veteran's August 1974 induction examination and August 1976 separation examination indicated a normal psychiatric system. During service, the Veteran received two instances of nonjudicial punishment. The Veteran was honorably discharged in August 1976 by reason of Convenience of the Government due to substandard personal behavior.

Private and VA treatment records indicate the Veteran was assessed with a personality disorder in June 1977; with anxiety disorder, hysteria with dissociative reaction, passive aggressive personality; and drug withdrawal in February 1979; explosive personality disorder in April 1979; intermittent explosive disorder and adjustment disorder with mixed emotional features in March 1981; and anxiety in July 2001. VA treatment records from July 2001 to April 2008 referred to diagnoses of manic/depression disorder, depression not otherwise specified (NOS), adjust disorder with anxiety, and polysubstance abuse in full remission. 

At the October 2010 VA medical examination, the examiner noted the Veteran's mental health treatment "seemed to be focused primarily on a possible neurological etiology." He also noted the Veteran demonstrated problems with authority, defiance, and uncontrolled anger before, during and after service. The examiner noted objective symptoms of moderate anxiety. The examiner diagnosed the Veteran with mood disorder (NOS), history of alcohol abuse in good remission, and Cluster B personality disorder. The examiner opined the Veteran's mental health diagnoses did not arise during active duty. 

At the April 2015 VA medical examination, a different examiner diagnosed the Veteran with depressive disorder NOS. The examiner noted that since the Veteran's October 2010 VA examination, the Veteran's mental health treatment was focused on depressive disorder, noting Cluster B personality disorder by history. The Veteran reported being in a good mood "for years" and rated his anxiety and depression as "2" on a scale of 1 to 10. The examiner opined the Veteran's depressive disorder NOS was less likely than not incurred in or caused by service. The examiner noted the Veteran's history with alcohol and substance abuse during and after service and that he would have to resort to speculation to differentiate the degree to which the Veteran's anger outbursts during and immediately after service were a function of his substance abuse problem versus his impulsive control disorder. 

The claim for service connection for a mental disorder is denied. The probative medical evidence indicates the Veteran's mental disorders during and after service were more likely a function of his substance abuse problems. In addition, there is no probative medical evidence that indicates the Veteran's current depressive disorder is related to his service. 

Headache disorder

VA treatment records indicate the Veteran was assessed with atypical migraine cephalgia in November 2001. He was diagnosed with tension headaches in February 2009. 

Service treatment records indicate the Veteran reported having a headache, nausea and vomiting for 24 hours that were eventually diagnosed as the flu. There are no other complaints of symptoms of a headache disorder in service.

At the April 2015 VA medical examination, the Veteran reported that his blood pressure and shoulder pain medication helped alleviate his headache pain, and that otherwise he was not receiving treatment for his headaches. He also reported that his seizure disorder did not affect his headaches, as he had not had a seizure since March 2010, but that he continued to have headaches. The examiner noted the extensive medical history of complaints of headaches since service, including several inconsistent statements about the onset, frequency and severity of his headaches. The examiner opined the Veteran's current headache disorder was less likely than not incurred in service, to include exposure to contaminants at Camp Lejeune, and were not caused or aggravated by the Veteran's seizure disorder. The examiner noted that no neurologist has linked the Veteran's headache disorder to his seizure disorder, nor to any reported TBI residuals. In addition, medical literature did not support the contention that water contaminants at Camp Lejeune caused tension headaches. 

In a May 2017 addendum opinion, a different examiner reviewed the Veteran's claims file and latest medical research, and opined that the Veteran's tension headaches are less likely than not due to his exposure to water contaminants at Camp Lejeune because this condition did not have its onset in service and was not known to have a latent period. 

The claim for service connection for a headache disorder is denied. There is no probative medical evidence that indicates the Veteran's tension headaches were incurred in service, to include exposure to contaminated water at Camp Lejeune. 


ORDER

Service connection for a seizure disorder is denied.

Service connection for restless leg syndrome is denied.

Service connection for a mental disorder is denied.

Service connection for a headache disorder is denied.




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


